Citation Nr: 0110813	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increase in the 30 percent rating for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
April 1969 and served in the United States Army Reserves from 
September 1984 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1997 by the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  By the July 1997 decision, the RO confirmed and 
continued the 30 percent disability evaluation for the 
appellant's PTSD.  In August 1997 he submitted a notice of 
disagreement with the continuance of the 30 percent 
evaluation and the current appeal ensued.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and because of the 
reasons noted below, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The change requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, slip op. at 12.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, and because of the reasons cited 
below, a remand is required.  

The appellant has argued that his PTSD has increased in 
severity and as such, warrants a higher disability 
evaluation.  He has testified at hearings before a Hearing 
Officer at the RO in November 1997 and before the undersigned 
Member of the Board in July 2000 to the effect that the 
service-connected psychiatric disability has significantly 
impaired both his social and industrial functioning.  He 
maintains that while he has received an advanced degree, he 
is unable to pursue an occupation utilizing his education due 
to PTSD related symptomatology including impaired 
concentration and memory, fear of crowds and inability to 
handle stress.  

Review of the record reveals that VA last examined the 
appellant for compensation purposes in September 1998.  
Unfortunately, the examiner indicated that the claims folder 
was not available for review and that his report was based 
solely on the findings on examination.  Although the VA 
examiner concluded that the appellant was severely 
psychiatrically disabled, the Board notes that the appellant 
presents a very complex psychiatric case.  Review of his 
claims folder reveals that he has been evaluated by numerous 
psychiatrists and psychologists and other mental health 
professionals and has diagnoses including dysthymic disorder, 
non-psychotic organic brain syndrome characterized by 
depression and memory defect, organic mental disorder and, 
more recently, PTSD.  It is noted that symptomatology 
identified as serving as the basis for the diagnosis of some 
of the nonservice-connected psychiatric disabilities has also 
been attributed to the service-connected PTSD.  However, the 
record does not reflect a medical opinion that addresses the 
severity of the appellant's functional impairment arising 
solely from his service-connected psychiatric disability.  It 
is because of the complexity of the appellant's psychiatric 
status that the Board believes that the level of disability 
attributable to the service-connected PTSD is best evaluated 
only after a detailed VA psychiatric examination with the 
benefit of the claims folder for historical perspective.  
While the recent VA outpatient treatment reports are 
significant in that they document continuing psychiatric 
symptomatology, given the complexity of the appellant's 
psychiatric status, the Board concludes that they are not of 
sufficient detail to provide a complete record upon which to 
accurately apply the pertinent rating criteria.

The Board further notes that the appellant has indicated he 
is receiving Social Security Administration (SSA) benefits.  
A copy of the Social Security Award determination, which is 
contained in his Chapter 31 vocational rehabilitation folder, 
reflects that the veteran had been found unable to engage in 
substantially gainful employment beginning in 1986, following 
a motor vehicle accident which resulted in severe organic 
brain injury and deep depression.  Reference was made to his 
inability to concentrate, perform tasks or recall events as a 
result of the severe head injury.  There was no mention 
whatsoever of PTSD.  Such findings contrast sharply with the 
veteran's current assertions about the cause of such 
impairment.  There is no indication within the record that 
efforts were undertaken to obtain copies of the records 
utilized to make the SSA disability determination.  Since the 
SSA records may be relevant to the pending appeal, 
particularly in view of the appellant's assertions regarding 
the impact of his PTSD on his employability, the Board 
concludes that they must be associated with the claims file.  
See Baker v. West, 11 Vet. App. 163 at 169 (1998); Hayes 
(Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).

Finally, the veteran is herein advised that, in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In an effort to ensure due process in this case and to comply 
with the change in the law, this case is REMANDED for the 
following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his PTSD or any 
other psychiatric disorder, including 
for the residuals of the organic brain 
injury sustained in the 1986 motor 
vehicle accident.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  In addition, efforts should be 
undertaken to obtain all relevant SSA 
records.  Any action to obtain records 
that are not already on file should be 
documented and all evidence received in 
response to this request should be 
associated with the claims folder.  

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's service-
connected psychiatric disability, the RO 
should arrange to have the appellant 
examined for purposes of assessing the 
scope and severity of his service-
connected PTSD, and distinguishing the 
symptoms of such from any other co-
existing psychiatric or neurological 
impairment.  In order to do so, he 
should be afforded both psychiatric and 
neurological examinations.  The 
examining physician(s) must review the 
claims folder and attention is directed 
to the VA examination reports dated in 
September 1998, July 1997, April 1996 
and February 1987 as well as the private 
hospitalization and treatment reports 
dated in 1986 and 1987.  All diagnostic 
tests and studies deemed necessary by 
the examiner(s) should be conducted, and 
all findings should be reported in a 
manner that pertinent rating criteria 
may be applied.  The examiner(s) should 
review the results of any testing prior 
to completion of the report.  The report 
of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected psychiatric disability 
with an opinion as to the effect of PTSD 
on the appellant's social and 
occupational adaptability.  In this 
regard, the examiner(s) is requested to 
clarify the appellant's Axis I diagnoses 
and disassociate, to the extent 
possible, the symptomatology 
attributable to nonservice-connected 
diagnoses, to include any residual 
impairment directly attributable to the 
organic brain injury sustained in the 
1986 motor vehicle accident, if present.  
The examiner(s) should provide complete 
rationale for all conclusions reached.  

4. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination report 
to ensure that it complies with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5. Thereafter, the RO should re-
adjudicate the claim for an increase 
in the 30 percent rating for PTSD.  In 
the event the veteran fails without 
good cause to appear for VA 
examination, attention is directed to 
the provisions of 38 C.F.R. § 3.655, 
which should be applied.  The RO must 
consider all the evidence of record, 
including that obtained as a result of 
this remand, as well as the veteran's 
testimony before the undersigned.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


